Citation Nr: 0609023	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic-stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from February 1952 to February 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the veteran had "fire-related" service, 
which means that, based upon the veteran's period of service, 
his service medical records were presumably destroyed by an 
accidental fire at the National Personnel Records Center 
facility in St. Louis, Missouri, in July 1973.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing held at the RO in January 
2006.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran contends that he was engaged in combat during his 
service in Korea.  He specifically reported that his unit was 
hit by artillery and mortar fire in June 1953, but a July 
1953 Command Report for the veteran's unit indicates that 
they received "a few mixed rounds of artillery and mortar 
fire" which caused a small amount of damage and inflicted no 
casualities.




At an April 2002 VA fee-basis examination, the veteran 
reported that enemy soldiers fired at him and that one of his 
fellow soldiers was killed.  He also reported 
an incident where he and other soldiers were riding in a 
truck and they came under mortar fire.  He stated that 
everyone in the truck was ordered to jump out and that he 
does not remember anything after that.  At his January 2006 
Travel Board hearing before the undersigned, the veteran 
testified about an incident where he and others were riding 
in a personnel truck from his outfit to the 2nd Infantry 
division, close to Pork Chop Hill.  He testified that his 
unit came under mortar attack and his sergeant told them to 
bail out, which is the last thing he remembers.

Although the veteran has provided general, possibly 
unverifiable information about his claimed stressors, the 
Board concludes that he has reported at least one verifiable 
stressor.  Review of the record shows the RO has not 
attempted to verify the veteran's claimed stressors; 
therefore, a remand is necessary to verify his claimed 
stressors.  

In reference to the veteran's medical diagnosis of PTSD, the 
Board notes that 38 C.F.R. § 4.125(a), refers to DMS-IV or 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994), as 
the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this regard, the Board notes that VA treatment records 
dated from June 2000 to November 2002 reflect that the 
veteran has been variously diagnosed with a dysthymic 
disorder, generalized anxiety, bipolar disorder, and PTSD.  
Review of the record shows that the clinical records which 
document a diagnosis of PTSD do not contain any reference to 
a specific stressor which the veteran experienced in service 
which is causally related to his currently manifested 
symptoms.  In addition, 



a March 2002 VA treatment record notes the veteran has a 
"possible" diagnosis of PTSD.  

At the April 2002 VA PTSD fee-basis examination, the veteran 
was diagnosed with generalized anxiety disorder, and was 
specifically found not to meet the criteria for PTSD.  The 
examiner who conducted the April 2002 examination noted the 
veteran did not provide a history that could indicate he 
might have PTSD.  The veteran reported that he gets 
flashbacks sometimes, but the examiner noted there was no 
evidence of any development of a pattern of avoidance, and 
that the veteran did not have any feeling of detachment or 
estrangement from others.  

While the record includes clinical reports reflecting a 
diagnosis of PTSD, there is a question as to whether that 
diagnosis is currently valid, and whether it comports with 
the criteria specified in the DSM-IV, as required by 
38 C.F.R. § 4.125.  Therefore, the Board concludes that a new 
medical examination is needed in order to clarify the 
veteran's diagnosis as to any psychiatric disorder and to 
obtain a nexus opinion which specifically addresses the 
veteran's claimed in-service stressors.  See 38 C.F.R. 
§ 3.326 (2005).  

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examinations, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of the type of information and evidence 
that was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.


In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:


1.	Contact the veteran and request he 
provide any additional information that 
he can recall regarding the claimed 
stressor(s) previously identified, 
specifically the incident near Pork 
Chop Hill where his personnel truck 
received mortar fire.  The veteran 
should be requested to provide the 
names of any personnel injured or 
killed, and the date and location of 
the claimed incidents.  

2.	The RO should then attempt to verify 
the occurrence of the claimed 
stressor(s) with the U.S. Army and 
Joint Services Records Research Center 
(JSRRC).  The RO should provide copies 
of pertinent parts of the veteran's 
personnel records, if available, 
including the veteran's unit assignment 
in Korea from April 1953 to February 
1954.  JSRRC should be requested to 
conduct a search of all of the 
available and appropriate sources, and 
provide any pertinent information, 
including unit histories and morning 
reports for the veteran's unit of 
assignment, which might corroborate the 
claimed stressor(s).  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, the claims 
file should be so documented.

3.	Thereafter, if, and only if, one or 
more of the alleged stressors is 
verified, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist 


knowledgeable in evaluating PTSD, to 
determine the nature and extent of any 
psychiatric disorder(s) found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.  

4.	The RO must specify, for the examiner, 
the stressor or stressors determined to 
be established by the record.  The 
examiner should further be instructed 
that only those combat-related events 
may be considered for the purpose of 
determining whether in-service 
stressors were sufficient to have 
caused the current psychiatric 
symptoms, and determining whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied 
by both the in-service stressors and 
the current symptomatology.  The 
diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the American 
Psychiatric Association manual, DSM-IV.

a.  The Board is aware that the mere 
presence of in-service stressors does 
not necessarily support a post-service 
diagnosis of PTSD.  Therefore, the 
examiner should be asked to discuss 
the degree to which currently noted 
symptomatology correlates with the 
veteran's claimed stressor(s), and 
whether such symptoms are adequate to 
support a diagnosis of PTSD, as 
opposed to a different psychiatric 
disorder.
      

b.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis, 
and the current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders.  
      
c.  If the veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide 
an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or less 
than likely (i.e., a probability of 
less than 50 percent) that any 
currently diagnosed psychiatric 
disorder is causally related the 
veteran's active military service, 
including his service during the 
Korean War.
      
d.  Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

5.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

